Title: From Alexander Hamilton to Ezra L’Hommedieu, 4 April 1799
From: Hamilton, Alexander
To: L’Hommedieu, Ezra


New York April 41799
Sir

As the holder, I am to inform you that Mr. David Gelston has refused payment of his promissory note dated the first of August last for Eight thousand Dollars payable in Eight Months to you and indorsed by you, and consequently that I look to you for the payment of the same.
Mr. Gelston has however deposited with Mr. Wilkes 4000 Dollars on account of the Note, which with your consent I will receive holding you responsible for the remainder.
Knowing that this engagement has been entered into to oblige Col Burr, I have every disposition to accomodate the parties which can be shewn without releasing either.
With esteem I am Sir   Your obed servt
A Hamilton
Ezra L’Hommedieu Esq
